UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6329



In Re: WILLIAM T. DAVIS, JR.,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                    (CR-97-682, CA-99-2192-4-12)


Submitted:   March 20, 2001                 Decided:   March 26, 2001


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied as moot by unpublished per curiam opinion.


William T. Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William T. Davis, Jr., filed a petition for a writ of mandamus

alleging undue delay in the district court in acting upon his 28

U.S.C.A. § 2255 (West Supp. 2000) motion.   The district court has

entered a final order denying relief on Davis’ § 2255 motion.   Ac-

cordingly, we deny the mandamus petition as moot. We dispense with

oral argument because the facts and legal contentions are adequate-

ly addressed in the materials before the court and argument would

not aid the decisional process.




                                            PETITION DENIED AS MOOT




                                  2